Citation Nr: 1034376	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  00-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than January 18, 
2000 for the grant of service connection for an acquired 
psychiatric condition, to include bipolar disorder and PTSD.

3.  Whether there was clear and unmistakable error (CUE) in a 
September 28, 1970 RO rating decision that denied entitlement to 
service connection for depressive reaction and inadequate 
personality.

(The issue of entitlement to payment for emergency room services 
rendered on December 6-7, 2009 is addressed in a separate Board 
decision)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) 
from two decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) and a rating decision of the Appeals 
Management Center (AMC).  The lengthy procedural history of these 
interrelated claims will be discussed in the decision below.

In June 2003, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.

The claim for entitlement to service connection for PTSD was most 
recently remanded in January 2009 for scheduling of a Board 
hearing, but the Veteran withdrew his hearing request in 
September 2009.


FINDINGS OF FACT

1.  The Veteran has PTSD along with his bipolar disorder that is 
related to service.

2.  The Veteran's claim for service connection for PTSD was filed 
on March 28, 1988, and remained pending until granted in the 
decision herein.

3.  The RO's September 1970 denial of service connection for 
depressive reaction and inadequate personality did not misapply 
either 38 C.F.R. § 3.1(n)(3) (1970) or 38 C.F.R. § 3.304(b)(3) 
(1970) in a manner that was outcome determinative.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service and the Veteran's psychiatric 
disability is properly characterized as bipolar disorder with 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

2.  An effective date of March 28, 1988 is warranted for the 
grant of service connection for bipolar disorder with PTSD.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).

3.  The RO's September 1970 rating decision denying service 
connection is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further VCAA 
duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  With regard to the CUE claim, the VCAA is 
inapplicable.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).  Finally, with regard to the claim for an earlier 
effective date, as the discussion below reflects that the Board 
has granted the earliest effective date to which the Veteran is 
entitled for the grant of service connection for PTSD with 
bipolar disorder as a matter of law, the VCAA need not be 
considered with regard to this claim.  See Smith v. Gober, 14 
Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004); 38 
C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).

With regard to the Veteran's June 2003 videoconference hearing, 
the undersigned indicated that it was incumbent upon the Veteran 
to submit potentially relevant evidence in his possession in 
support of his claims and his file was left open for 15 days in 
order to allow him time to submit additional evidence, 
specifically, lay statements from family members. This action 
satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, No. 08-
4080, 2010 WL 2633151 (Vet. App. July 1, 2010).


Analysis

In April 2008, the Board granted service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
(claimed as schizophrenia).  The RO implemented the Board's 
decision in May 2008, assigning a 70 percent rating for this 
disability effective January 18, 2000, the date that the Veteran 
had filed his claim for service connection for schizophrenia.  
Significantly, during the course of the appeal of the denial of 
the claim for service connection for schizophrenia that was 
eventually granted (and recharacterized), the Veteran also 
pursued an appeal of the separate denial of his claim for service 
connection for PTSD.  Subsequently, the Veteran initiated a claim 
of CUE in a prior, September 1970 RO decision denying service 
connection for depressive reaction and inadequate personality.



Service Connection

As to the claim for service connection for PTSD, the Board 
initially notes that the basis for the RO's continuation of its 
denial of this claim in the October 2008 supplemental statement 
of the case (SSOC) was that service connection for PTSD in 
addition to the already service-connected bipolar disorder is 
precluded because, "The regulation prevents us from service 
connecting two psychiatric disabilities."  However, the Federal 
Circuit has recently indicated otherwise.  See Amberman v. 
Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize 
that bipolar disorder and PTSD could have different symptoms and 
it could therefore be improper in some circumstances for VA to 
treat these separately diagnosed conditions as producing only the 
same disability") (emphasis in original).  Thus, the Board will 
consider whether the Veteran is entitled to service connection 
for PTSD to be included with bipolar disorder.

Establishing service connection generally requires (1) competent 
evidence of a current disability; (2) competent evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

The requirements for establishing PTSD in 38 C.F.R. § 3.304(f) 
generally take precedence over the requirements for establishing 
service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 
602 F.3d 1343, 1347 (Fed. Cir. 2010).  However, in the 
circumstances of this case, the Board finds that, as suggested by 
the Veteran's representative in the April 2010 informal hearing 
presentation, service connection for PTSD should be granted, with 
the Veteran's disability recharacterized as bipolar disorder with 
PTSD.

As noted in the April 2008 decision granting service connection 
for bipolar disorder, the evidence reflects that the Veteran was 
seen for psychiatric problem soon after arriving in Vietnam.  He 
was diagnosed with depressive reaction in January and February 
1970, and discharged in March 1970.  Shortly after discharge from 
service, on the July 1970 VA examination, the Veteran was 
diagnosed with chronic depression and other mental health 
problems, and his subsequent post-service history reflects a 
series of psychiatric hospitalizations and treatment with 
multiple diagnoses including PTSD.  One of the bases for the 
Board's grant of service connection for bipolar disorder was the 
April 2007 VA examiner's conclusion that the Veteran's bipolar 
disorder started in Vietnam. The Board also found that, although 
the Veteran had some depression and worried prior to service 
entry, the entrance examination report showed normal clinical 
findings and no psychiatric abnormality.  Thus, the Veteran is 
presumed sound upon entry into service, and there is no clear and 
unmistakable evidence that a psychiatric disability preexisted 
service and was not aggravated by service, rebutting this 
presumption.  38 U.S.C.A. § 1111 (West 2002).

The Board remanded the claim for service connection for PTSD for 
an opinion as to whether the Veteran's in-service psychiatric 
manifestations were indicative of PTSD, but the resulting June 
2008 VA examination erroneously focussed on the issue of the 
Veteran's competency.  However, the Board's review of the April 
2007 VA examination report reflects that the examiner, who 
explained the reasons for his conclusions based on an accurate 
and comprehensive review of the claims file, similarly concluded 
that the Veteran's PTSD is the result of in-service trauma.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).  Consequently, service connection for bipolar 
disorder with PTSD is warranted under the facts of this case.  
This does not mean that separate ratings are assignable.  Rather, 
38 C.F.R. § 4.14 contemplates that separately diagnosed disorders 
may have a single manifestation, and it clearly prohibits the VA 
from rating that manifestation for each disorder.  See 38 C.F.R. 
§ 4.14 ("[T]he evaluation of the same manifestation under 
different diagnoses [is] to be avoided.").  See also Amberman, 
570 F.3d at 1381 (declining to vacate Court and Board findings 
that single rating was appropriate for bipolar disorder and PTSD 
while acknowledging that these disorders could have different 
symptoms and it could therefore be improper in some circumstances 
for VA to treat these separately diagnosed conditions as 
producing only the same disability).

Earlier Effective Date

The current effective date for the Veteran's service-connected 
psychiatric disorder, recharacterized as bipolar disorder with 
PTSD, is January 18, 2000.  This is the date that he filed his 
claim for service connection for schizophrenia.  

Unless specifically provided otherwise, the effective date of an 
award based on an original claim is fixed in accordance with the 
facts found, but cannot be earlier than the date of the claim.  
38 U.S.C.A. § 5110(a).  The effective date of an award of 
disability compensation to a Veteran is the day following the 
date of discharge if the claim is within one year from discharge.  
38 U.S.C.A. § 5110(b)(1).

In this case, given the recharacterization of the disability to 
include PTSD, the date of claim is not necessarily the January 
18, 2000 date that the Veteran filed his claim for service 
connection for schizophrenia.  The date of claim for effective 
date purposes would include the date that he filed his claim for 
service connection for PTSD.  The Veteran's first claim was for 
service connection for a psychiatric disability was in July 1970.  
This claim was denied in September 1970.  The Veteran was 
notified of the decision and did not appeal.  Nor was new and 
material evidence, or evidence of any kind, received within a 
year of the September 1970 decision.  See 38 C.F.R. § 3.156(a) 
(1970).  Consequently, that denial became final unless it 
contained CUE as discussed below.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

The Veteran's next claim for service connection for a psychiatric 
disability was in January 1986.  However, as the Veteran 
subsequently acknowledged, although the RO requested evidence 
from him in support of this claim in May 1986, he did not respond 
and abandoned his claim.  See 38 C.F.R. § 3.158(a) (1986) (where 
evidence requested in connection with an original claim, a claim 
for increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after the 
date of request, the claim will be considered abandoned.  After 
the expiration of 1 year, further action will not be taken unless 
a new claim is received).  Specifically, in a statement in 
support of claim (VA Form 21-4138), received on March 28, 1988, 
the Veteran wrote, "Please reopen my claim for service 
connection on my PTSD - I filed for this claim over one year ago 
and did not pursue it."

The RO treated the March 1988 communication as a new claim for 
service connection for PTSD and denied it in January 1989.  The 
Veteran filed a notice of disagreement (NOD) and the RO issued a 
June 1989 SOC, but subsequently closed the case because of the 
lack of a timely substantive appeal.  The Veteran's subsequent 
attempts to reopen the claim were unsuccessful until the Board's 
July 2004 decision.  In that decision, the Board found that the 
Veteran's communications in response to the RO's June 1989 SOC 
constituted a timely substantive appeal of the January 1989 
denial, which had therefore remained pending notwithstanding the 
subsequent RO denials of the Veteran's applications to reopen.  
See Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) (quoting 
Juarez v. Peake, 21 Vet. App. 537, 543 (2008)) ("[O]nce an NOD 
has been filed, further RO decisions, which do not grant the 
benefit sought, cannot resolve the appeal that remains pending 
before the Board.  Only a subsequent Board decision can resolve 
an appeal that was initiated but not completed").

Thus, the March 28, 1988 claim for service connection for PTSD 
remained pending and is the claim that is now before the Board.  
As the Board has granted this claim, and it was not filed within 
a year of the March 1970 discharge from service, the appropriate 
effective date is the date of receipt of the claim.  See 
38 U.S.C.A. § 5110(a), (b)(1).  An even earlier effective date is 
not warranted because the only prior claim for service connection 
for PTSD was abandoned by the Veteran.  Cf. Charles v. Shinseki, 
587 F.3d 1318, 1323 (a later abandoned claim cannot render final 
an earlier-filed unadjudicated claim).  In addition, PTSD was 
first recognized as a distinct disability by VA on April 11, 
1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted 
a "liberalizing VA issue."  VAOPGCPREC 26-97 (July 16, 1997).  
Where compensation is awarded pursuant to a liberalizing VA 
issue, an effective date earlier than the date of an application 
to reopen a previously denied claim may be warranted.  See 
38 C.F.R. § 3.114 (2009).  Here, however, the Veteran does not 
argue, and the evidence does not reflect, that he had PTSD prior 
to April 11, 1980.  Rather, the first diagnoses of PTSD appears 
to be in a February 1986 VA hospital summary.  An earlier 
effective date based on this liberalizing VA issue is therefore 
not warranted.

CUE

There remains for consideration whether there was CUE in the 
September 1970 RO decision denying the claim for service 
connection for nerves.  If there were CUE in the September 1970 
RO decision, an earlier effective date could conceivably be 
warranted for the grant of service connection for PTSD.  

However, the Board need not further consider the earlier 
effective date issue because there was no CUE in the September 
1970 RO rating decision, for the following reasons.

As noted, unappealed RO decisions are final, and a final RO 
decision is not subject to revision on the same factual basis 
except by duly constituted appellate authorities, or on the basis 
of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a).  If the evidence establishes CUE, the prior decision 
will be reversed or amended.  A finding of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test. The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more than 
simple disagreement on how the facts were weighed or evaluated), 
or the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" and of 
the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is 
a presumption of validity that attaches to a final decision, and 
when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 43-44. Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits. Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not 
met this burden, for the following reasons.

The Veteran served in Vietnam from January to March 1970.  He was 
discharged after psychiatric hospitalization for suicidal 
ideation. Form DD 214 shows that he received the National Service 
Defense Medal (NSDM) and Vietnam Service Medal (VSM).  The 
service personnel records reflect that the Veteran was unable to 
perform his assigned job duties after joining his Vietnam unit in 
January 1970.  The Veteran was initially assigned duties as a 
radio operator, but he could not perform these due to a nervous 
condition.  He was later assigned duties as a switchboard 
operator but could not perform in this capacity either.

The service treatment records (STRs) include a report of medical 
history (preinduction) dated June 1969 showing a self- report of 
"depression or excessive worry" and "nervous trouble of any 
sort."  The physician noted only that the Veteran was "depressed 
and worries."  On service preinduction examination, clinical 
evaluation was normal.  In February 1970, the Veteran was 
hospitalized after threatening to shoot himself with an M-16.  At 
that time, polydrug use was noted; also the Veteran reported that 
a friend had hung himself while on leave.  The provisional 
diagnosis was "Depressive reaction, acute, severe and chronic, 
moderate."  The Veteran was treated with Thorazine and given a 30 
day rear duty profile based on moderate, chronic anxiety 
reaction.  A clinical record cover sheet, DA Form 8-275-3, 
reflects various diagnoses: Moderate acute situational 
maladjustment manifested by anxiety and despondency; and 
emotional instability, chronic, severe, existing prior to 
service.  A January 1970 examination report reflects abnormal 
psychiatric findings on clinical evaluation; it was noted that 
the Veteran had been diagnosed with depressive reaction.

In response to the Veteran's July 1970 original compensation 
claim for service connection for nerves, a July 1970 VA 
examination was conducted.  On examination, the Veteran reported 
a history of depression beginning a few weeks after his induction 
into Vietnam effort, and that the "insidious" onset 
corresponded with the orders to join combat at a landing zone.  
It was noted that a medical discharge ultimately resulted.  The 
impression was chronic depression, acute situational reaction, 
questionable inadequate personality, questionable anxiety 
neurosis.

The Veteran's representative has identified two alleged errors in 
the September 1970 RO rating decision.  The Veteran's 
representative argued that this decision contained CUE because it 
erroneously applied the then-applicable regulations providing 
that service connection could only be granted when a disability 
was incurred or aggravated in line of duty, and not the result of 
the Veteran's own willful misconduct.  As noted by the Veteran's 
representative, the regulations in 1970 provided that a finding 
of willful misconduct could only prevent a finding of service 
connection if the conduct involved conscious wrongdoing that was 
the proximate cause of injury or disease.  See 38 C.F.R. §§ 
3.1(n)(3); 3.301(a) (1970).  In addition, as the Veteran's 
representative correctly notes, the 1970 regulations did not 
specifically include alcohol and drug abuse in the definition of 
willful misconduct.  Compare 38 C.F.R. § 3.301 (1970) with 
38 C.F.R. § 3.301(c)(2),(3)(d) (2009).  The Veteran's 
representative argues that the RO simply rendered its own 
unsubstantiated medical conclusion that the Veteran's drug usage 
was the proximate cause of his psychiatric condition.  The 
Veteran's representative also argued that the RO's decision 
contained CUE in that it considered statements of the Veteran 
against his own interest about the alleged origin of his 
psychiatric disability, in violation of 38 C.F.R. § 3.304(b)(3) 
(1970).  That provision read, "Signed statements of veterans 
relating to the origin, or incurrence of any disease or injury 
made in service if against his own interest is of no force and 
effect if other data do not establish the fact."

Each argument must be rejected.  With regard to the first 
argument, the RO indicated on the first page of the September 
1970 rating decision that the issue was entitlement to service 
connection for nerves, and indicated in the body of its decision: 
"Inasmuch as most of the Veteran's manifestations of depression, 
anxiety, and service difficulty is secondary to his personality 
problem and his drug abuse both before, during and subsequent to 
service, service connection is denied as preexisting service and 
not aggravated by any incident of service."  The second page of 
the rating decision contains the following notations:

8.  NSC VE 
9499-Inadequate Personality
9405-Depressive Reaction

14. Disability is the result of the 
veteran's
own willful misconduct.
Drug Abuse, Secondary to Personality 
Disability, Acute Situational Reaction 

The above notation indicates that, contrary to the arguments of 
the Veteran and his representative, the RO did not find that the 
Veteran's wilful misconduct was the proximate cause of each 
disability for which he was applying for service connection, 
including his depressive reaction.  Rather, the RO indicated that 
the Veteran's drug abuse was secondary to a personality disorder 
and acute situational reactions, which under then-extant 
regulations were not subject to service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1970) (personality disorders and 
mental deficiency as such are not diseases or injuries within the 
meaning of the applicable legislation relating to service 
connection) 38 C.F.R. § 3.303(a),(b) (1970) (indicating service 
connection warranted for chronic diseases shown in service as 
opposed to isolated or acute symptomatology, or continuity of 
symptomatology after discharge).  The RO independently found that 
inadequate personality and depressive reaction were not related 
to service, without linking them to a finding of drug abuse or 
willful misconduct.  The RO therefore did not misapply 38 C.F.R. 
§§ 3.1(n)(3) and 3.301(a) in an outcome determinative manner. 

As to the other argument, the Veteran's representative contends 
that the RO impermissibly relied on the Veteran's in-service 
statement attributing his psychiatric symptoms to drug use, which 
was a statement against interest, when other evidence did not 
establish this fact and, in fact, post-service VA treatment 
records indicated that the Veteran's psychiatric symptoms began 
insidiously and corresponded with orders to join combat in a 
landing zone.  The Board finds, however, that the Veteran's 
representative has misinterpreted the cited regulation, 38 C.F.R. 
§ 3.304(b)(3) (1970), which read, "Signed statements of veterans 
relating to the origin, or incurrence of any disease or injury 
made in service if against his own interest is of no force and 
effect if other data do not establish the fact" (emphasis 
added).  The Veteran's in-service statement referred to by his 
representative was not a "signed statement" as required by the 
regulation; rather, it is a statement recounted in a February 
1970 report by a division psychiatrist to whom the Veteran was 
referred following hospitalization.  Consequently, 38 C.F.R. 
§ 3.304(b), which is a regulation dealing with a specific type of 
statement, i.e., a signed statement against interest, did not, by 
its own terms, apply to the Veteran's 1970 claim that was denied 
by the RO.  The RO's purported failure to follow this regulation 
was therefore not clearly and unmistakably erroneous.

For the foregoing reasons, the Veteran's claim of CUE in the 
September 1970 decision denying entitlement to service connection 
for depressive reaction and inadequate personality must be 
dismissed without prejudice.


ORDER

Entitlement to service connection for PTSD is granted, and the 
Veteran's service connected psychiatric disability is 
recharacterized as bipolar disorder with PTSD.

An effective date of March 28, 1988 is granted for bipolar 
disorder with PTSD.

As there was no CUE in a September 28, 1970 RO rating decision 
that denied entitlement to service connection for depressive 
reaction and inadequate personality, the claim of CUE in this 
decision is dismissed without prejudice.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


